USCA11 Case: 20-12023    Date Filed: 02/26/2021   Page: 1 of 9



                                                                     [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12023
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:11-cr-60121-WPD-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


LASCHELL HARRIS,
a.k.a. Shelly,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 26, 2021)

Before JORDAN, GRANT, and ED CARNES, Circuit Judges.

ED CARNES, Circuit Judge:
          USCA11 Case: 20-12023       Date Filed: 02/26/2021    Page: 2 of 9



      Laschell Harris, a federal prisoner acting pro se, appeals the district court’s

denial of her 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release.

      Section 3582 generally deals with the imposition of sentences of

imprisonment. Subsection (c) of it addresses when a district court can modify a

sentence that it has imposed. It states: “The court may not modify a term of

imprisonment once it has been imposed except” under certain circumstances. 18

U.S.C. § 3582(c). One of the circumstances that is within the exceptions is known

as “compassionate release,” which is available in relevant part “in any case”

where:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment . . . after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that . . . extraordinary and compelling
      reasons warrant such a reduction[.]

Id. § 3582(c)(1)(A)(i).

      Harris submitted a request for compassionate release to the warden of her

prison sometime before April 26, 2020. The record does not reveal exactly when.

On May 1, 2020, the warden denied her request in a letter to Harris. The letter

informed Harris: “If you are not satisfied with this response to your request, you

may commence an appeal of this decision via the administrative remedy process by


                                          2
          USCA11 Case: 20-12023      Date Filed: 02/26/2021   Page: 3 of 9



submitting your concerns on the appropriate form (BP-9) within 20 days of the

receipt of this response.”

      The record indicates that the next thing Harris did was file a motion with the

district court for compassionate release under § 3582(c)(1)(A). She filed that

motion on May 11, 2020. In it she argued that her medical conditions of lupus,

scleroderma, hypertension, glaucoma, and past cases of bronchitis and sinus

infections put her at an increased risk of contracting COVID-19. That increased

risk, she said, meant the court should grant her compassionate release.

Specifically, Harris requested “immediate release to home confinement.”

      On May 12, 2020, the day after Harris filed her motion and without any

government response, the court denied the motion. It concluded that her medical

conditions “do not constitute extraordinary and compelling reasons for a release to

home confinement.” It also found: “Moreover, having considered the factors in 18

U.S.C. § 3553(a) and U.S.S.G. [§] 1B1.13 n.1 release is not appropriate.”

Releasing Harris, the court concluded, “would not promote respect for the law or

deter others.” Harris appealed.

      We have an obligation to examine our jurisdiction sua sponte. United States

v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). That obligation is relevant here.

The warden’s letter denying Harris’ request indicated that she had further

administrative appeals to exhaust, and it is not clear whether 30 days had lapsed


                                         3
           USCA11 Case: 20-12023          Date Filed: 02/26/2021      Page: 4 of 9



before she filed her motion with the court. Because of that, Harris may have failed

to comply with § 3582(c)(1)(A)’s exhaustion requirement. And importantly, the

government has not argued to us that Harris’ motion was properly denied because

of any failure to exhaust administrative appeals or wait 30 days.1 That raises the

question whether the exhaustion requirement is jurisdictional or a defense that the

government can forfeit.

       We have not decided whether § 3582(c)(1)(A)’s exhaustion requirement is

jurisdictional. But the overwhelming weight of related Supreme Court precedent

requires us to conclude that it is not. See, e.g., Fort Bend Cnty. v. Davis, 139 S.

Ct. 1843, 1849–50 (2019) (collecting cases). The Court has “stressed the

distinction between jurisdictional prescriptions and nonjurisdictional claim-

processing rules.” Id. at 1849. Claim-processing rules require “that the parties

take certain procedural steps at certain specified times.” Id. (quotation marks

omitted). They “may be ‘mandatory’ in the sense that a court must enforce the rule

if a party properly raises it,” but they are not jurisdictional. Id. (alteration adopted

and quotation marks omitted). A prescription is not jurisdictional unless Congress



       1
         The government does contend that the district court lacked jurisdiction to order home
confinement. But Harris says that she was not requesting that the court order home confinement,
only “emergency compassionate release” under § 3582(c)(1)(A). Because Harris expressly
disclaims any request for home confinement and asks only for compassionate release in general,
we need not address whether the district court had jurisdiction to enter an order for home
confinement, even if it had thought that appropriate. We address only compassionate release
under § 3582(c)(1)(A).
                                               4
          USCA11 Case: 20-12023        Date Filed: 02/26/2021    Page: 5 of 9



clearly says so: “when Congress does not rank a prescription as jurisdictional,

courts should treat the restriction as nonjurisdictional in character.” Id. at 1850

(alteration adopted and quotation marks omitted). And “a requirement does not

become jurisdictional simply because it is placed in a section of a statute that also

contains jurisdictional provisions.” Id. at 1851 n.8 (quotation marks omitted).

      Section 3582(c)(1)(A)’s exhaustion requirement is not jurisdictional; it

“neither ‘speaks in jurisdictional terms’ nor ‘refers in any way to the jurisdiction’

of the courts.” United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020)

(alterations adopted) (quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385,

394 (1982)). Instead, the statute “merely imposes a requirement on prisoners

before they may move on their own behalf.” Id. And even though § 3582(c) is,

broadly speaking, a grant of jurisdiction allowing courts to modify sentences under

certain conditions, cf. United States v. Mills, 613 F.3d 1070, 1078 (11th Cir. 2010),

that doesn’t mean the exhaustion requirement under § 3582(c)(1)(A) is

jurisdictional, see Sebelius v. Auburn Regional Med. Ctr., 568 U.S. 145, 155

(2013) (rejecting a “proximity-based argument” because “[a] requirement we

would otherwise classify as nonjurisdictional . . . does not become jurisdictional

simply because it is placed in a section of a statute that also contains jurisdictional

provisions”); Gonzalez v. Thaler, 565 U.S. 134, 147 (2012) (“Mere proximity will

not turn a rule that speaks in nonjurisdictional terms into a jurisdictional hurdle.”).


                                           5
          USCA11 Case: 20-12023       Date Filed: 02/26/2021      Page: 6 of 9



      All of this means the exhaustion requirement of § 3582(c)(1)(A) is a claim-

processing rule. And whether it is mandatory or not, the government has not

argued that Harris forfeited her right to ask a court for compassionate release by

failing to exhaust her administrative appeals or wait 30 days before filing her

motion in court. See Fort Bend, 139 S. Ct. at 1849 (“[A]n objection based on a

mandatory claim-processing rule may be forfeited if the party asserting the rule

waits too long to raise the point.”) (quotation marks omitted).

      Satisfied that we have jurisdiction, and because the government has not

asserted that Harris failed to comply with the requirements of § 3582(c)(1)(A), we

address the merits of the appeal. Because the statute speaks permissively and says

that the district court “may” reduce a defendant’s sentence after certain findings

and considerations, the court’s decision is a discretionary one that we will review

only for abuse of discretion. See United States v. Jones, 962 F.3d 1290, 1296

(11th Cir. 2020) (applying the abuse of discretion standard to “the denial of an

eligible movant’s request for a reduced sentence under the First Step Act”); United

States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (applying the abuse of

discretion standard to a court’s denial of a sentence reduction requested under 18

U.S.C. § 3582(c)(2)). “A district court abuses its discretion if it applies an

incorrect legal standard, follows improper procedures in making the determination,

or makes findings of fact that are clearly erroneous.” Cordoba v. DIRECTV, LLC,


                                           6
          USCA11 Case: 20-12023       Date Filed: 02/26/2021   Page: 7 of 9



942 F.3d 1259, 1267 (11th Cir. 2019) (quotation marks omitted). A district court

also abuses its discretion when it commits a clear error of judgment. United States

v. Brown, 415 F.3d 1257, 1266 (11th Cir. 2005).

      When review is only for abuse of discretion, it “means that the district court

had a ‘range of choice’ and that we cannot reverse just because we might have

come to a different conclusion had it been our call to make.” Sloss Indus. Corp. v.

Eurisol, 488 F.3d 922, 934 (11th Cir. 2007); see also Rasbury v. I.R.S. (In re

Rasbury), 24 F.3d 159, 168 (11th Cir. 1994) (“By definition, however, under the

abuse of discretion standard of review there will be occasions in which we affirm

the district court even though we would have gone the other way had it been our

call. That is how an abuse of discretion standard differs from a de novo standard

of review.”).

      The district court was permitted to reduce Harris’ sentence if it found,

among other things, that “extraordinary and compelling reasons warrant” it. 18

U.S.C. § 3582(c)(1)(A)(i). The court concluded that Harris’ medical conditions

did not. Even accepting the premise of Harris’ argument, which is that medical

conditions can rise to being “extraordinary and compelling reasons,” it fails.

Harris points to CDC guidance that “[a]dults of any age with certain underlying

medical conditions are at increased risk for severe illness from the virus that causes

COVID-19.” People with Certain Medical Conditions, Centers for Disease


                                          7
          USCA11 Case: 20-12023        Date Filed: 02/26/2021    Page: 8 of 9



Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Feb. 25, 2021). But

of the conditions that Harris argued to the district court, only hypertension appears

on the CDC’s list of conditions, and it appears only as one that means an adult with

it “might be at an increased risk.” Id. The conditions labeled as only “might be”

ones are listed there because of “limited data and information” about the

condition’s impact and whether it increases the risk. Id. And the CDC

distinguishes those conditions from ones that mean an adult is “at increased risk.”

Id.

      In light of that, we readily conclude that the district court did not abuse its

discretion in deciding that Harris’ medical conditions were not “extraordinary and

compelling reasons” to grant compassionate release. See United States v. Elias,

984 F.3d 516, 521 (6th Cir. 2021) (affirming the district court’s denial of a

prisoner’s motion for compassionate release when the prisoner had argued that her

hypertension, which she argued increased her risk of death from COVID-19, was

an “extraordinary and compelling” reason for release).

      The district court additionally considered the § 3553(a) factors and § 1B1.13

n.1, which further contributes to our holding that it did not abuse its discretion.




                                           8
           USCA11 Case: 20-12023           Date Filed: 02/26/2021       Page: 9 of 9



Regardless of whether the court was required to consider § 1B1.13 n.1, it did so.2

And its order makes clear that it independently considered whether Harris’ reasons

were “extraordinary and compelling” under § 3582(c)(1)(A), and then separately

and “[m]oreover” considered and rejected her reasons in light of § 1B1.13 n.1.

       AFFIRMED.




       2
          We need not and do not reach the issue of whether the district court was required to
consider § 1B1.13 n.1. If the court was required to, it did. If it was not required to, it
nonetheless independently considered and rejected Harris’ reasons as not “extraordinary and
compelling.” See 18 U.S.C. § 3582(c)(1)(A); United States v. McCoy, 981 F.3d 271, 284 (4th
Cir. 2020) (“There is as of now no ‘applicable’ policy statement governing compassionate-
release motions filed by defendants under the recently amended § 3582(c)(1)(A), and as a result,
district courts are ‘empowered . . . to consider any extraordinary and compelling reason for
release that a defendant might raise.’”) (quoting United States v. Brooker, 976 F.3d 228, 230 (2d
Cir. 2020)); Brooker, 976 F.3d at 234 (holding that “the First Step Act freed district courts to
consider the full slate of extraordinary and compelling reasons that an imprisoned person might
bring before them in motions for compassionate release” beyond anything in § 1B1.13); United
States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020) (“[T]he Guidelines Manual lacks an
‘applicable’ policy statement covering prisoner-initiated applications for compassionate release.
District judges must operate under the statutory criteria—‘extraordinary and compelling
reasons’—subject to deferential appellate review.”); Elias, 984 F.3d at 519 (“[W]e hold that
§ 1B1.13 is not an applicable policy statement for compassionate-release motions brought
directly by inmates, and so district courts need not consider it when ruling on those motions.”).
                                                9